DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-18, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,411,619 to Li.
As to claim 11, Li teaches a motor apparatus for a switch drive of an electrical switch(col. 1: lines 43 – col. 2: lines 33), the motor apparatus comprising: an electric motor(fig. 2: “202”); a controller (fig. 2: “200”) for controlling said electric motor(fig. 2: “202”), said controller containing an energy supply for supplying electrical energy to said electric motor(col. 4: lines 14-24), said energy supply including: a rectifier(fig. 2: “206”); a voltage measurer (fig. 2: “218”) for capturing a supply voltage or a rectifier output voltage of said rectifier(col. 4: lines 41-47); a switching system(fig. 2: “210 - inverter”) for generating a drive voltage for said electric motor (fig. 2: “202”) from the supply voltage or from the rectifier output voltage(col. 4: lines 20-24); a supply controller (fig. 2: “208”)for driving said switching system depending on the supply voltage or the rectifier output voltage(col. 4: lines 41-47 wherein an apparatus is taught to use a voltage sensor to measure the rectifier output voltage to the supply controller “208” for driving said switching system); and a motor housing(fig. 1: “110”), which in addition to said electric motor houses at least a part of said energy supply and/or at least a part of said supply controller(col. 3: lines 14-19).
As to claim 12, Li teaches the motor apparatus according to claim 11, wherein said energy supply supplies the electrical energy to said electric motor and to said supply controller(col. 4: lines 14-24).
As to claim 13, Li teaches the motor apparatus according to claim 12, wherein said energy supply for supplying the electrical energy to said supply controller has: a further voltage measurer for capturing the supply voltage or the rectifier output voltage of said rectifier(col. 4: lines 41-47); and a further switching system (fig. 2: “210”) for generating a further supply voltage for said supply controller from the supply voltage or from the rectifier output voltage(col. 4: lines 22-29).
As to claim 14, Li teaches the motor apparatus according claim 13, wherein said switching system and/or said further switching system(fig. 2: “210”) is connected downstream of said rectifier(fig. 2: “206”).
As to claim 15, Li teaches the motor apparatus according to claim 11, wherein said controller has a current measurer for capturing a motor current flowing between said switching system and said electric motor(col. 5: lines 39-55 wherein control unit 208 has the function of measuring motor current in order to control current flowing to the motor 202).
As to claim 16, Li teaches the motor apparatus according to claim 11, wherein said controller has a DC isolating unit for DC isolation of said electric motor from a rest of said controller(fig. 2: “216 – filtering capacitor”, col. 4: lines 36-40 wherein the capacitor serves as a DC isolating unit for DC isolation of said electric motor from a rest of said controller).
As to claim 17, Li teaches the motor apparatus according to claim 16, wherein at least one of power-transmitting electrical components of said controller is connected in a thermally conductive manner to a component part of said electric motor and/or to a component part of said motor housing(fig. 1: “110”, col. 3: lines 14-34 wherein the motor control components are thermally conductive in a HVAC system).
As to claim 18, Li teaches the motor apparatus according to claim 11, wherein said supply controller has an input assembly, by means of which input signals of at least one external device can be supplied or are supplied to said supply controller(fig. 4: “436”, “438”, col. 6: lines 40-45).
As to claim 20, Li teaches the motor apparatus according to claim 11, wherein said supply controller (fig. 4: “410”) has an output assembly(fig. 4: “430”), by means of which output signals are output to at least one external device by said supply controller.
As to claim 21, Li teaches the motor apparatus according to claim 16, wherein said DC isolating unit is connected in a thermally conductive manner to a component part of said electric motor and/or to a component part of said motor housing(fig. 1: “110”, col. 3: lines 14-34 wherein the motor control components are thermally conductive in a HVAC system).

Allowable Subject Matter

5. 	Claim 19 is objected to as being dependent upon the rejected base claim 11, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,947,899 to Savatski discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-20602060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846